DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 4/28/2020 is acknowledged and has been considered.

Drawings
The drawings submitted are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 13, it is not clear to Examiner how “the floor overhangs each form a lateral aisle for the upper passenger deck”, when it appears that the floor overhangs form longitudinal aisles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buchel et al. (U.S. Patent 4,066,227).

In regards to claim 1, Buchel et al (henceforth referred to as Buchel) disclose a passenger cabin for a vehicle, comprising:
a holding structure having multiple load introduction points.  Buchel teaches an aircraft fuselage with a multi-level seating structure including multiple attachment (load) points as depicted in figure 4;
a multiplicity of support structure parts configured to be attached to the load introduction points.  The seating structure includes portions attached at the load points;

a multiplicity of furnishing components configured to be fastened to the support structure parts.  The structure of the Buchel device includes attached furnishings (seats) as depicted,
wherein the holding structure has laterally on both sides in each case one floor overhang as a lower delimitation of an upper passenger deck.  As shown in figure 4, Buchel includes level floor “overhangs” that provide a floor surface for the upper seats and passengers;
the floor overhang extending from a laterally outer region of the holding structure radially inwards and at a distance vertically from the lower base.  The “overhang” portions extend across laterally in the fuselage from an outer region radially inwards towards the longitudinal center of the fuselage,
wherein the multiplicity of support structure parts are at least regionally curved or bent and are connected at an upper end to an upper load introduction point and at a lower end to a lower load introduction point, and
wherein the multiplicity of support structure parts each have a first receiving surface for receiving one of the multiplicity of furnishing components, the first receiving surface adjoining the floor overhang radially on the inside.  The support structure parts of the Buchel device include attachment points for the furnishing components (seats etc.) and ultimately attach or are adjoined to both the flat overhang portion (floor) and to the support structure. 

In regards to claim 2, Buchel discloses that the multiplicity of support structure parts, at least sectionally, are lined up along a longitudinal axis of the passenger cabin.  The seating structure parts are lined up longitudinally along the fuselage.

In regards to claim 3, Buchel discloses that the floor overhangs are dimensioned to have a lateral width extent falling below a lateral width extent of a respective cabin half.  Noting that the “cabin” vertical dimension extends from the deck (item 14) up to the inner top of the fuselage, the flat floor portions of the Buchel device are laterally extending below a cabin half point, at least to the degree understood in the claim. 

In regards to claim 4, Buchel discloses that the multiplicity of support structure parts, in a running direction, from one end to the other end, have a width corresponding at most to one tenth of the length along the running direction.  Buchel appears to show portions of the “overhang” width along the “running” direction to be consistent with the 1/10 or less width to length.

In regards to claim 5, disclose the multiplicity of support structure parts each have a second receiving surface for receiving one of the furnishing components, and
wherein the second receiving surface adjoins the lower base.  The support structures of the Buchel device attach at their second end, to the lower deck of the cabin.

In regards to claim 8, Buchel discloses that the multiplicity of support structure parts each have a second receiving surface for receiving one of the furnishing components,
wherein the second receiving surface adjoins the lower base.  The support structure parts of the Buchel device receive at one point, portions of passenger seats, and at some other point, other “furnishing” components, and
wherein at least two of the multiplicity of support structure parts which follow one another along the longitudinal axis are arranged in a manner mirror-symmetrical with respect to one another.  At least two of the support structures are mirror symmetrical with respect to each other (see figure 4). 

In regards to claim 9, Buchel discloses that at least one upper arrangement with passenger seats is arranged on at least one first receiving surface.  A receiving surface of the support structure components of the Buchel device includes a row of passenger seats as depicted.

In regards to claim 10, Buchel discloses that on the laterally outer sides of the lower passenger deck, there is arranged in each case at least one lower arrangement with passenger seats.  Figure 4 of Buchel illustrates lower deck passenger seats.

In regards to claim 11, Buchel discloses that on the laterally outer sides of the lower passenger deck, there is arranged in each case at least one lower arrangement with passenger seats, and wherein the at least one lower arrangement with passenger 

In regards to claim 12, Buchel discloses a lower aisle is arranged in the centre of the lower base.  As shown in figure 3, a lower aisle is positioned between lower deck passenger seats.

In regards to claim 13, Buchel disclose the floor overhangs each form a lateral aisle for the upper passenger deck.  Note that the isles are formed between rows of seats.

In regards to claim 14, Buchel discloses an aircraft comprising an aircraft fuselage comprising a passenger cabin according to claim 1 arranged therein in at least one axial section.

In regards to claim 15, Buchel discloses that in at least one additional axial section, an alternative passenger cabin, with a single passenger deck and a cargo hold arranged therebelow, is formed, wherein the single passenger deck has a floor arranged so as to be lower than the floor overhangs.  In Buchel, “another” passenger cabin section exists with a passenger deck and cargo hold below as depicted in figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchel et al. (U.S. Patent 4,066,227).

In regards to claim 7, Buchel fails to disclose that the multiplicity of support structure parts have an S-curve shape.  However, it would have been an obvious matter of design choice to make the different portions of the support structures of the Buchel device of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 6, the base claim and any intervening claims, that the second receiving surface bears snugly, in a flush manner, against a lateral inner surface of the holding structure between one of the floor overhangs and the lower base.

Summary/Conclusion
Claims 1-5 and 7-15 are rejected and claim 6 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641